DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “2 micron” in line 2 should be changed to “2 microns”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by JP2017-92160A (herein JP’160, 12/13/21 IDS) (machine translation is provided).
Regarding claim 1, JP’160 discloses a vertical cavity surface emitting laser device (230, FIG. 6, see underlined portions on pages 4-5 of machine translation) comprising: 
an N-type metal substrate (n-side lower electrode 114, FIG. 6); 
a plurality of laser-emitting units (FIG. 6) disposed on the N-type metal substrate, each laser-emitting unit comprising: 
an N-type contact layer (102, FIG. 6) in contact with the N-type metal substrate; 
an N-type Bragg reflector layer (103, FIG. 6) in contact with the N-type contact layer; 
a P-type Bragg reflector layer (107, FIG. 6) disposed above the N-type Bragg reflector layer; 
an active emitter layer (105, FIG. 6) disposed between the P-type Bragg reflector layer and the N-type Bragg reflector layer; 
a current restriction layer (108, FIG. 6) disposed between the active emitter layer and the P-type Bragg reflector layer, wherein the current restriction layer has a current restriction hole (108b, FIG. 9); 
a P-type contact layer (109, FIG. 9) in contact with the P-type Bragg reflector layer; and 
an insulation sidewall (111, FIG. 6) surrounding and contacting all edges of the N-type and P-type Bragg reflector layers, the N-type and P-type contact layers, the active emitter layer and the current restriction layer; 
a P-type metal substrate (p-side upper electrode 113, FIG. 6) in contact with the P-type contact layer of each laser-emitting unit, the P-type metal substrate has a plurality of through holes (see annotated FIG. 6 below), each through hole is aligned with the current restriction hole of a corresponding one of the laser-emitting units (see annotated FIG. 6 below); and 
an isolation block (see annotated FIG. 6 below) connected to the insulation sidewall of the laser-emitting units, and disposed between the P-type metal substrate and the N-type metal substrate.

    PNG
    media_image1.png
    555
    677
    media_image1.png
    Greyscale

Regarding claim 2, JP’160 discloses the isolation block is not overlapped with the N-type contact layer (the isolation block is not horizontally overlapped with the n-contact 102, FIG. 6). The Examiner suggests amending the claim to “a vertical projection of the isolation block is not overlapped with the N-type contact layer” to overcome the current interpretation.
Regarding claim 3, JP’160 discloses the P-type metal substrate has a portion disposed between any immediately-adjacent two of the insulation sidewalls of the laser-emitting units (FIG. 6).
Regarding claim 4, JP’160 discloses a vertical projection of the P-type Bragg reflector layer on the active emitter layer is substantially equal to a vertical projection of the N-type Bragg reflector layer on the active emitter layer (due to the mesas having an approximate rectangular shape, FIG. 6).
Regarding claim 6, JP’160 discloses the P-type metal substrate has a thickness ranging from 3 microns to 15 microns (113 has a thickness of 15 nm + 15 nm + 8 µm, see page 5 of machine translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP’160.
Regarding claims 8-9, JP’160 has disclosed the VCSEL outlined in the rejection to claim 1 above except a distance between immediately-adjacent two of the insulation sidewalls of the laser-emitting units ranges from 5 microns to 50 microns, or the insulation sidewall has a thickness ranging from 0.1 micron to 2 microns. However, it’s known in the art to control a width of trenches between adjacent emitting zones and a thickness of an insulating film covering sidewalls of mesas to optimize lateral confinement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified a width of the trenches between adjacent light-emitting units and a thickness of the insulating sidewall of JP’160 with a range of 5 microns to 50 microns and 0.1 micron to 2 microns in order to optimize lateral confinement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 MPEP 2144.05 (II-A)
Allowable Subject Matter
Claims 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HANAOKA (US PG Pub 2017/0271851 A1) and Matsushita et al. (US PG Pub 2009/0129419 A1) disclose a VCSEL array similar to the claimed invention (see FIG. 2 of HANAOKA and FIG. 4B of Matsushita).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828